Morse, J.
The Legislature of 1887 passed an act (No. 262) providing for the reporting of mortgages to the supervisors and assessing officers of the various counties of this State,, and to the registers of deeds of other counties wherein the mortgagee resided. This duty, under the act, devolved upon the registers of deeds. For making the list, and notifying the proper officers, the register was authorized to receive the following fees:
“The register of deeds shall receive ten cents for every such notice, to be audited and paid in the general manner out of the contingent fund of the county where the mortgagee resides, and the said register of deeds shall also receive for each notice to the assessing officers in his county, as provided in this act, the sum of ten cents, to be audited and paid out of the contingent fund of said county.” Act No. 262, Laws of. 1887, § 5, p. 313.
“Any violation of the provisions of this act shall be a misdemeanor, and, upon conviction thereof, the register of deeds shall'be subject to a fine not exceeding one hundred dollars.” Section 7.
No exception as to Wayne county was made in this act. The relator, the register of deeds of Wayne county, performed his duty ■ under this act, and in due time presented to the board of auditors of that county his bill, amounting to 81,710.20, for his fees under the statute for such performance. The correctness of his bill is not disputed as to the amount thereof, but the *131respondents refuse to audit and pay the same, upon the theory that he is not by law entitled to the same, or any compensation for his services under this act. They rest upon the law of 1879. In the local acts' of that year is found an act entitled—
“An act to provide for the compensation and to prescribe the duties of certain officers of the county of Wayne."
Section 1 of that act provides for salaries to the county treasurer, prosecuting attorney, county clerk, and register of deeds of that county. The salary of the register, as fixed by that act, is to be not less than 82,500, nor more than 83,500, to be determined by the board of auditors, and not to be increased or diminished by said board during any term of office. While Eoulo held the office the salary was fixed at the maximum. Section 1 of this act also declares:
“The officers named shall not be entitled to any compensation other than said salary for the performance and discharge of any duties growing out of their office, or any office the duties of which they exercise by virtue thereof."
Section 2 of the act makes it the duty of these officers to collect—
“ All the fees noto provided ly law, except as provided in section three of this act, for the performance of duties growing out of their said offices."
Section 3 does not relate to register of deeds. Section 4 provides for the payment of the fees mentioned in section 2 to be paid into the county treasury. See Local Acts of 1879, p. 203.
It is evident to my mind that this act of 1879 only applied to the salary and compensation then legitimately growing out of the duties of the various offices; and the fees to be collected and paid into the county treasury are *132expressly limited to those then provided by law. In 188? the Legislature, by a public law relating to all the counties and all the registers of deeds in this State, and new duties to the office of register of deeds, and provide a penalty for the non-performance of such duties, and provide a payment by fees for the services entailed thereby. Is there any good reason why the relator as register of deeds of "Wayne county should be exempted from the provisions of this act? And if the Legislature intended that he should be so exempted, Avhy did not the act of 1887 so provide? If the Legislature did not so intend, then it is plain that the later general laAV must supersede and overrule the local act of 1879.
It is admitted that the fees which the relator has collected under the act of 1887 belong to him, and that he cannot be required to pay the same’ into the county treasury. If the act of 1879 is in force, to the effect that he can receive no other salary or compensation than the $3,500, I fail to discern the logic by which he is entitled to the fees he receives from notices sent to the officers of other counties, and not to the fees for sending such notices to the officers within his own county. If the one act is not the “performance and discharge of a duty growing out of his office,” I cannot see why the other is* It is said that the county of Wayne has no concern with the fees that he receives from other counties. In the same sense the county of Wayne has no concern with the fee that the register receives from a non-resident who files a deed or mortgage for record, or procures a transcript of the record. The fees that he receives from other counties in this State swell his salary, as do the fees from his own county, and his compensation is increased the 10 cents for every notice as much when it is received from one county as another.
It is sought to be given as a reason why the law of *1331887 should not apply to Wayne county, when by its terms it does so, that the act of 1879 provided that the board of auditors should fix the number of deputies and ■clerks in the county offices, and the amount of their compensation, and requires that both the number and compensation of such deputies and clerks shall be sufficient for the work in the office, and that some of the work in this case was done by a clerk already in the office. This, in my opinion, can have no bearing upon the question to be here determined. While the register has the right to name his deputies and clerks, the number to be employed, and the price to be paid them, are entirely within the ■discretion of the auditors, and no court could reach them unless a clear abuse of this discretion was shown. The fact in the present case is, however, that the register hired an extra man to do this work, and paid him out of his own pocket; or he put a clerk in the office upon the work, and hired a man to do the ordinary work of such ■clerk, which amounts to the same thing.
What the auditors were willing to do in this case cannot affect the true interpretation of the meaning and intent of the act of 1887. They may not he willing to supply extra help hereafter to the register in this matter; and the difficulties in the way of that officer’s making a showing that he needs the extra help, and in compelling the auditors to furnish it, are very apparent to any one ■conversant with the cases in this State involving the abuse •of discretion by public officers, and especially of auditing boards.
The Legislature, by the act of 1887, imposed a new duty upon the register, — one that never belonged to his office before, and one which was not contemplated, and could not have been, when his salary was fixed by the auditors under the law of 1879. The act imposing this new duty, which he must perform under a penalty, *134imposed also a great responsibility upon him. For the performance of this duty, and the responsibility necessarily attending it, the Legislature saw fit to give him an additional compensation over and above that heretofore received in the performance of the ordinary duties of his office. ■ Our previous decisions are to the effect that he is entitled to it. White v. East Saginaw, 43 Mich. 567 (6 N. W. Rep. 86); Detroit v. Redfield, 19 Id. 376; McBride v. Grand Rapids, 47 Id. 236 (10 N. W. Rep. 353). If the Legislature had provided payment for the services imposed by this act by a stated sum, of say $500, to be paid the register out of the county treasury, I do not-think any person would have for a moment contended that Wayne county- was exempt from such payment by reason of the local law 'of 1879. Nor do I think the argument any more tenable because the compensation is-provided by fees to be collected in proportion to the.amount of work done.
The case of Stetson v. Supervisors, 36 Mich. 10, to my reading, does not bear out the claim made for it in this case. It is contended that it meets and settles the question here. I do not so understand it. In Stetson's case he claimed compensation as clerk of the board of -supervisors. This was correctly held to be included in his salary. He was allowed by the board of supervisors for the year in which he made his claim the sum of $1,000 salary “as county clerk.'' Hnder the statute then in force (1876, Comp. Laws of 1871, § 470) the clerk of each county was allowed a reasonable compensation, to be fixed by the board of supervisors, and to be paid by the county. All the items for which he claimed extra pay were for services that were imposed upon him by the Legislature before his salary was fixed by the board, and the Court found specifically, in the opinion filed by Cooley, C. J., that—
*135“There was no reason to question the truth of the return that the salary was understood by the board to be in full for all services by the relator for the county/’’
And the Court found that the relator himself understood that all his fees were covered by the salary. This is not the case here, in any respect. Here the act of the Legislature giving additional compensation for the services, and creating the services to be performed, went into effect and became a law after the salary of Roulo had been fixed; and no reason, therefore, existed why the auditors or Roulo should understand that the services to> be performed under the act were to be compensated out of his salary. On the contrary, the language of the act, and the increased work growing out of a new duty not belonging to his office, save as it was made so by the act itself, would naturally lead the relator to suppose that he was to be treated under the act the same as the other registers of deeds in the State.
As was well said upon the hearing of this motion, if the law of 1879 precludes the register of deeds of "Wayne county from receiving the fees that the law of 1887 plainly gives him, then it must also apply to all the other officers of Wayne county mentioned in the ac.t of 1879. By statute passed since 1879, the prosecuting attorneys of the State are now required to appear in divorce cases involving the rights or interests of children of 14 years or under, and may contest the application for divorce. For making such contest he is. to receive five dollars in each case, the same to be paid by the county. Laws of 1887, p. 152. They are to appear in the Supreme Court, and argue appealed criminal cases, the compensation therefor to be fixed by the Board of State Auditors and paid by the State. Laws of 1887, p. 80. But under the local act of 1879, heretofore referred to, the salary of the prosecuting attorney of Wayne *136county is fixed by the auditors, and by the terms of that act he is not entitled to any compensation other than said salary for the performance or discharge of any duties growing out of his office. By the same reasoning which has been applied to this act by the respondents in Roulo’s case, the prosecuting attorney of Wayne county cannot receive, at least, the five dollars in the divorce cases, as that comes out of the county.
I must therefore hold that the Legislature intended, in the act of 188?, to apply the law to all the counties of this State alike, as the statute reads, and to give the registers of deeds the like compensation for their services under it, without excepting the county of Wayne, as we are not to guess that the Legislature forgot that it had previously enacted the local law of 1879 as to that county.
The writ will issue as prayed.
Champlin and Long, JJ., concurred with Morse, J.